DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2022 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,289,438. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 31 of pending application includes similar features of a bonding structure in US Patent (see claim 1’s US Patent) such as: a first substrate (refer to die in US Patent) comprising a first metal pad (refer to test pad in the US Patent), a first bonding pad on the first metal pad and penetrating a first insulating layer (see lines 3-6); a second substrate (refer to wafer in US Patent) comprising a second metal pad (refer to a second test pad), a second bonding pad on the second metal pad and penetrating a second insulating layer, and (see lines 7-10); and bonding the first substrate and the second substrate (see line 15). In claim 2 of US Patent, a polymer comprises a first polymer on the die and a second polymer on the wafer. In lines 11-13 of claim 1, the polymer surrounding all sides surface of the first bonding pad and all side surfaces of the seconding bonding pad.
Claim 32 of the pending application includes combined features of claims 1 and 2 of US Patent (see lines 11-13 of claim 1 and claim 2).
Claim 33 of the pending application includes combined features of claims 1 and 9 of US Patent (see lines 11-13 of claim 1 and claim 9).
Claim 34 of the pending application includes features of claim 3 of US Patent.
Claim 35 of the pending application includes features of claim 4 of US Patent.
Claims 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,289,438 in view of US Bardsley (US 5,754,410). 
Regarding claim 36 of the pending application, US Patent teaches all the limitations of the claimed invention for the same reasons indicated in claim 31’s explanation above except for in the preparing of the first substrate, performing a test by contacting the first metal pad with a test pin of a test device.
Bardsley teaches the same field of an endeavor wherein performing a test by contacting the first metal pad (128) with a test pin (136) of a test device (130).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include performing a test by contacting the first metal pad with a test pin of a test device as taught by Bardsley in the teaching of US Patent so that it generate test data for the entire wafer.
Claim 37 of the pending application includes features of claim 5 of US Patent.
Claim 38 of the pending application includes features of claim 6 of US Patent.
Claim 39 of the pending application includes features of claim 7 of US Patent.
Claim 40 of the pending application includes features of claim 8 of US Patent.

Allowable Subject Matter
Claims 41-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 41, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a manufacturing method of a semiconductor package, the method comprising: “performing a test by contacting the exposed first metal pad with a test pin of a test device; forming a mask pattern on the first insulating layer and the first metal pad; forming a first bonding pad on a surface of the first metal pad on which the mask pattern is not formed; removing the mask pattern; forming a first polymer layer covering all of the first insulating layer, the first metal pad, and the first bonding pad; exposing the first bonding pad by polishing the first polymer layer; separating a first wafer into individual dies by cutting the first wafer;…” in combination of all of the limitations of claim 41. Claims 42-50 include all of the limitations of claim 41.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818